internal_revenue_service number release date index number ---------------------------- ----------- --------------------------------- -------------------------------------------------------- ------------------------------ ----------------------------------- in re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------- telephone number --------------------- refer reply to cc intl br5 plr-154358-04 date date company legend ----------------------------------- -------------------------------- ---------------------------------------------- ------------ --------------------- ---------- ---------------------------------------------------------- parent state a country currency dear -------------------- this is in response to your letter dated date in which you request a ruling under sec_1_985-1 that company may use a currency other than the u s dollar as its functional_currency specifically you request a ruling that permits company to determine its functional_currency by applying the principles used to determine the functional_currency of a qualified_business_unit that is not required to use the dollar as set forth in sec_1_985-1 the ruling contained in this letter is predicated upon facts and representations submitted by company and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of factual information representations and other data may be required as part of the audit process company has represented the facts described below facts plr-154358-04 company is the direct subsidiary of parent company and parent are state a corporations and each intend to qualify as real_estate_investment_trusts under subchapter_m of the internal_revenue_code currently parent is negotiating the purchase of country real_estate and plans to assign its right to acquire the country real_estate to company which will acquire that real_estate using currency parent common_stock or a combination of parent common_stock and currency in addition to the property that company will acquire through the assignment of parent’s right to acquire country real_estate company will acquire other real_estate in country company plans to lease the country real_estate to third parties company will hold the country real_estate through wholly-owned country limited_liability companies that will elect to be treated as disregarded entities for federal_income_tax purposes in addition to rental income from leases the gross_income of company will also include gain from the sale of country real_estate the amounts will be denominated in currency company will not recognize gain from the sale of country real_estate on a regular basis because company plans to hold the country real_estate for long-term appreciation company will maintain separate books_and_records denominated in currency law in general sec_985 provides that all determinations for federal_income_tax purposes shall be made in the taxpayer’s functional_currency sec_985 sec_1_985-1 provides that except as otherwise provided by ruling or administrative_pronouncement the u s dollar shall be the functional_currency of a qbu that has the united_states as its residence as defined in sec_988 sec_1_989_a_-1 provides that a corporation is a qbu sec_988 provides that the united_states shall be the residence of a corporation which is a united_states_person sec_7701 provides in part that the term united_states_person means a domestic_corporation sec_7701 provides that the term domestic as applied to a corporation means created or organized in the united_states or under the law of the united_states or any state see also sec_1_988-4 sec_1_985-1 provides that if a qbu is not required to use the dollar as its functional_currency then its functional_currency shall be the currency of the economic environment in which a significant part of the qbu's activities are conducted if the qbu keeps or is presumed to keep its books_and_records in such currency sec_1_985-1 provides that the economic environment in which a significant part of the qbu's activities are conducted shall be determined by taking into account all the facts and circumstances sec_1_985-1 sets forth some facts and circumstances which are considered when determining the economic environment in which a significant part of the qbu's activities are conducted plr-154358-04 the general explanation of the tax_reform_act_of_1986 states that i n appropriate circumstances a domestic qbu such as a regulated_investment_company organized to invest in securities denominated in a specific currency may have a foreign_currency as the functional_currency staff of the joint_committee on taxation 100th cong 1st sess general explanation of the tax_reform_act_of_1986 pincite comm print analysis absent a ruling to the contrary company’s functional_currency would be the u s dollar because company is a u s_corporation consequently company would recognize foreign_currency_gain_or_loss on every sec_988 transaction because such transactions would be denominated in a currency that would be non-functional currency to company see sec_988 and sec_1_988-1 moreover any qbus of company with a currency other than the dollar as their functional_currency would be subject_to sec_987 since foreign_currency_gain_or_loss is not expressly listed as qualifying_income in sec_856 or sec_856 and since currency fluctuations could affect the valuation of assets under sec_856 company risks losing reit status if it is not permitted to adopt a functional_currency as determined by applying the principles of sec_1_985-1 if the ruling requested herein is issued company’s functional_currency would be determined by applying the principles of sec_1_985-1 under these principles company would be eligible to adopt as its functional_currency the currency of the economic environment in which a significant part of company’s activities is conducted this conclusion is consistent with the language contained in the general explanation of the tax_reform_act_of_1986 as set forth above based solely on the facts and representations submitted the principles of sec_1_985-1 may be applied to determine the functional_currency of company should company properly adopt the currency of the economic environment in which a significant part of company’s activities are conducted as its functional_currency it will compute its taxable_income or loss in that currency and translate its taxable_income into dollars using the average exchange rate for the taxable_year no opinion is expressed regarding the proper functional_currency of company under the principles of sec_1_985-1 no opinion is expressed whether company or parent qualifies as a real_estate_investment_trust under sec_856 plr-154358-04 no opinion is expressed regarding the character of dividends or other reit income distributed by company to u s investors or the character of income or loss realized on the sale by investors of their ownership_interest in the reit no opinion is expressed regarding the treatment of foreign_currency received as dividends in the hands of the shareholders this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the determination covered by this letter is made in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the representatives ________________________ jeffrey l dorfman chief branch internationa--l sincerely
